Title: From John Adams to Jeremy Belknap, 5 June 1789
From: Adams, John
To: Belknap, Jeremy



Dear Sir—
New york June 5th 1789—

I have this day received your favour inclosed with a sermon at the Installation of Mr Morse. This elegant discourse I have read with the more pleasure, because that, besides the good Sense,  the moral sentiments and Christian benevolence which it breaths, I had last week an opportunity of commencing an acquaintance with Mr Morse himself, who appears to be an interesting Character and a man of litterary merit—The more the subject is considered the sooner all Men will be convinced that human passions are insatiable; that instead of being extinguished, moderated, or contented, they always strengthen by indulgence and gratification: and that therefore the only security against them is in checks whether in civil or ecclesiastical Societies. This is no more true with regard to the love of Power, than it is with regard to the Love of Riches or Fame of honour or of pleasure—While we see and acknowledge it to be the Constitution of Nature; the Quality to which we owe our Activity and industry; our Virtues and our happiness: We ought instead of quarreling with it, to be only on our guard against its tendency to Abuse, to Vice & to misery when uncontested—
I thank you Sir for giving me this Opportunity of assuring you that I am with great Esteem Your most Obedt Servant
John Adams